NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 15-16211

                  Plaintiff-Appellee,            D.C. No. 3:12-cv-02426-VC

   v.
                                                 MEMORANDUM*
 DALE DOMINO,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Dale Domino appeals pro se from the district court’s summary judgment in

the United States’s action to collect unpaid federal reinsured student loans. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. United States v.

Falcon, 805 F.3d 873, 875 (9th Cir. 2015). We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for the United States

because Domino failed to raise a genuine dispute of material fact as to his liability

for the indebtedness alleged in the Certificates of Indebtedness. See id. at 876

(setting forth prima facie case and parties’ respective burdens on summary

judgment in an action brought by the United States to recover unpaid federally

reinsured student loans).

      The district court did not abuse its discretion by denying Domino’s untimely

motion for discovery because Domino failed to show what material facts would

have been discovered that would have precluded summary judgment. See Klingele

v. Eikenberry, 849 F.2d 409, 412 (9th Cir. 1988) (setting forth standard of review

and recognizing that “[t]he burden is on the nonmoving party . . . to show what

material facts would be discovered that would preclude summary judgment”).

      We reject as without merit Domino’s contentions that the district court was

required to appoint counsel for his entire action because Domino did not move for

appointment of new counsel after his counsel withdrew.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       15-16211